
	
		III
		110th CONGRESS
		2d Session
		S. RES. 716
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2008
			Mr. Vitter submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Acknowledging the accomplishments and goals
		  of the Youth Impact Program.
	
	
		Whereas many at-risk young men in the inner cities of the
			 United States face a challenging and uncertain future;
		Whereas the future success of at-risk young men can be
			 greatly enhanced through sustained mentorship;
		Whereas effective working partnerships between and within
			 the public and private sectors can have a lasting and positive impact on the
			 future of at-risk young men;
		Whereas participation in organized sports has provided a
			 creative and disciplined outlet and a path to a better life for many at-risk
			 young men;
		Whereas the Youth Impact Program combines the disciplines
			 of football, mentoring, and academics in partnerships between local National
			 Football League franchises and universities to promote discipline, learning,
			 and positive values;
		Whereas the Youth Impact Program is a community-based
			 program that has proven its value over the past 2 years in raising the outlook
			 and aspirations of at-risk young men and has provided at-risk young men greater
			 exposure to academics, core values, and life skills;
		Whereas the Youth Impact Program provides year-round
			 mentoring to its participants, a proven formula for building success;
		Whereas the National Football League, the National
			 Football League Players Association, the University of Southern California, and
			 Tulane University have provided critical support to the Youth Impact
			 Program;
		Whereas the Youth Impact Program will be expanded to 3
			 additional cities in partnership with local National Football League franchises
			 and universities;
		Whereas the Youth Impact Program seeks to establish a
			 presence in each city with a local National Football League franchise;
			 and
		Whereas under the vision and leadership of Mr. Riki
			 Ellison, the founder of the Youth Impact Program, a 10-year veteran of the
			 National Football League, a 3-time Super Bowl champion, and a University of
			 Southern California alumnus, the Youth Impact Program has expanded from a
			 regional program to a program with a growing national presence: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)congratulates Mr. Riki Ellison for his
			 leadership and vision in founding the Youth Impact Program;
			(2)recognizes the ongoing and significant
			 contributions of the National Football League, the University of Southern
			 California, and Tulane University to the Youth Impact Program; and
			(3)encourages the
			 expansion of the Youth Impact Program to inner cities across the United
			 States.
			
